ORDER

PER CURIAM.
AND NOW, this 19th day of August, 2004, Linus Gilbert Farr having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated February 25, 2004; the said Linus Gilbert Farr having been directed on May 28, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Linus Gilbert Farr is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.